DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 11/04/2021, has been entered and carefully considered.  Claims 1, 7, 9, 11, 17 and 19 are amended. Claims 1-20 are currently pending.
		
Response to Arguments
3.	Applicant’s arguments, 11/04/2021, pages 7-10, regarding claims 1 and 11 have been considered but are not persuasive. 
	Applicant argues that Zhu fails to disclose (1) “migrating a resource from the first node to the second node, and the migrated resource comprises a resource that is 
	Regarding the first argument, Examiner notes, the claim does not describe what and how resources are migrated that needed to support operation of the application. The examiner gives claim limitations their broadest reasonable interpretation consistent with the specification. See MPEP § 2111.01. The examiner considers “migrated resource that needed to support operation of the application” as distributed platform such as virtual resource platform that recites in a cloud or data centers or an edge cloud that provides computing and storage resources that needed to support operation of application. 
	Zhu [0003, 0081-0083, 0104, 0108] describes the multi-access edge computing (MEC) as the edge computing referred to as the edge cloud or the fog that provides a cloud-like distributed storage and compute resources for transitioning of compute and storage resources closer to endpoint devices (e.g., consumer computing devices, user equipment, IoT etc.) in order to reduce application latency. Fig. 14 shows MEC application instant migration from MEC Host 1 to MEC Host 2. Where the MEC Host 2 is connected to a remote application server 108 located in the remote cloud (Fig. 1). In some examples, distributed platform such as virtual resource platform that recites in a cloud or data centers or an edge cloud that provides computing and storage resources that needed to perform processing or data-intensive tasks such as data analytics, data 
Regarding the second argument, Zhu [0093] Fig. 20 shows the target MEC platform (T-MEP) 1922 (i.e., the second node) provides MAMS capabilities message to UE 102. [Para. 0057-0058] the resource capabilities message provides what resource is available from the MEC Platform. In an example, MAMS Capabilities message 902 may provide information on: Supported resource features: downlink or uplink multi-path/link aggregation, lossless switching, etc. Supported convergence methods: MP-TCP Proxy, GRE Proxy, and Trailer-based MX convergence (GMA). Supported adaptation methods: UDP without DTLS, UDP with DTLS, IPSec, and Client NAT. Supported connections: LTE, Wi-Fi, 5G, etc. That is, making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 1, 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2015/0094054) hereinafter Osman, and in view of Zhu et al. (US 2020/0229038) hereinafter Zhu.

Regarding Claim 1, Osman teaches a method, comprising:
receiving input concerning a mobile loT device, and the input comprises: information about a location of the mobile loT device ([Para. 0017, 0044, 0048-0049] Fig. 5, obtaining, by a processor, location information of a mobile terminal (mobile IoT device). The method may further include anticipating, by the processor, that the mobile terminal approaches a particular geographical area); information about whether the mobile loT device is moving and, when the mobile loT device is moving, information about the 
generating a predicted location of the mobile loT device based on the inputs received ([Para. 0016-0017, 0041, 0046-0048, 0050-0051) Figs. 4 and 5, at 530-A, predicting, by the processor, that the mobile terminal approaches a particular geographical area (predicted location) based on the received location information. For example, the processing module 410 for dynamically tracking current location of the user 105, anticipating and predicting that the user 105 approaches a specific area 120 as shown in Fig. 2);
using the predicted location of the mobile loT device and a map of nodes in an environment where the mobile loT device is located to make a decision  as to whether to migrate part or all of an application (interpreted as determining handover or transferring phone call or data services), used by the mobile loT device from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location ([Para. 0037-0038, 0041-0044] Fig. 2 shows geographical map of the multiple cells area, where the mobile terminal 105 is located in cell 210. While the mobile terminal 105, which is engaged in an active phone call or active data transfer served by a base station 110 at the cell 210 (i.e., first node), travel towards a cell 220. Based on the prediction, 
 [Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved geographical area and determine hand over the service from the a first wireless network to a second wireless communication network, which is different from the first wireless communication network. Thus, the interruption of service may be eliminated). 
Osman does not disclose migrating a portion of the application from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location, and the second node and the first node  are physically separated by a distance.
 Zhu teaches migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].

Regarding Claim 5, Osman does not disclose wherein the portion of the application is migrated automatically to the node when the mobile loT device reaches the predicted location.
Zhu teaches wherein the portion of the application is migrated automatically from the first node to the second node when the mobile loT device reaches the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].

Regarding Claim 6, Osman does not disclose wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location.
Zhu teaches wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location. ([Para. 0083] Fig. 16, in a two-RAT system in which the UE 102 is under radio coverage of both RATs, and the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 prior to radio handover (i.e., the migration begins prior to the UE 102 reaching the predicted location). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].
Regarding Claim 7, Osman does not disclose pre- allocating, at the second node, one or more computing resources that are needed to support operation of the application.
Zhu teaches pre- allocating, at the second node, one or more computing resources that are needed to support operation of the application ([Para. 0003-0004, 0032, 0081] describes computing resources are made available for use at edge of the network supporting for operation of multi-access edge computing (MEC), also known as “mobile edge computing”. Fig. 1 shows a remote application server 108 (computing resource) is pre-allocated at a MEC host 2 112 to ensure service continuity and the MAMS services that support the operation of the application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].

Regarding Claim 8, Osman does not disclose wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle.
Zhu teaches wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle ([Para. 0031, 0113] the techniques disclosed herein may relate to other IoT devices. The IoT devices may include moving vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location 

Regarding Claim 9, Osman does not disclose the one or more computing resources comprises a hardware computing resource.   
Zhu further teaches the one or more computing resources comprises a hardware computing resource. ([Para. 0003-0004, 0032, 0081] describes computing resources are made available for use at edge of the network supporting for operation of multi-access edge computing (MEC), also known as “mobile edge computing”. Fig. 1 shows a remote application server 108 (a hardware computer as shown in Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].

Regarding Claim 10, the combination of Osman and Zhu, specifically, Osman teaches wherein the application is accessible to, and usable by, the mobile loT device at the second node when the mobile loT device arrives at the expected location ([Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved 

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Osman, in view of Zhu. Specifically, Osman teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations ([Para. 0048) Fig. 4, the web server may include memory 420, such as a nonvolatile machine-readable medium, which may store instructions executable by the processing module 410 to perform steps of methods discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of utilizing location information from Osman and the teaching of edge computing operation from Zhu to improve service capabilities, security and to reduce application latency [0003].

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu as applied to claims 1 and 11 above, and further in view of Smith et al. (US Pat. No. US 2019/0373472) hereinafter Smith. 

Regarding Claim 2, the combination Osman and Zhu does not disclose wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device. 
 wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device ([Para. 0237-0239] describes in the edge computing environment, such as IoT Cloud, the IoT devices lack the processor power to run sensitive applications in a trusted environment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and teaching of security enhancements for IoT device from Smith to improve service delivery, security, efficiency and latency [0401]. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu as applied to claims 1 and 11 respectively above, and further in view of Yang et al. (US 2020/0196203) hereinafter Yang. 

Regarding Claim 3, the combination of Osman and Zhu does not disclose further comprising initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel.
Yang teaches initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel ([Para. 0013-0015] Fig. 1, describes MEC handover service manages a migration procedure that includes copying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and the teaching of replicate the application parallel from Yang to improve performance metrics such as latency, error rate [0012]. 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Zhu as applied to claims 1 and 11 above, and further in view of Lim et al. (US Pat. No. US 2017/0245180) hereinafter Lim. 
Regarding Claim 4, the combination of Osman and Zhu does not disclose wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and the teaching of selecting the target base station based on measurement from Lim to improve user’s perceived quality of a service, throughput, and latency service [0006, 0020]. 
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20150200867, Dutta et al. discloses Task scheduling using virtual clusters.
US 20180077024, Zhang et al. discloses Method and apparatus for network slicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413